DETAILED ACTION
This is a response to applicant’s communications filed on 1/5/2021.  Claims 1-7 and 9-26 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the planet pinion gear in contact with the hardened exterior surface of each post (claims 1, 11, and 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Objections
Claim 1 is objected to because of the following informalities:    
in claim 1, lines 5-6, element “a respective planet pinion gear of each post in contact with the hardened exterior surface of each post” should be corrected to --a respective planet pinion gear in contact with the hardened exterior surface of each  post--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
112(B)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 9, and 11-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claims 3, 13, and 20, the phrases “hardened in situ” and “hardening…in situ” render the claims indefinite because it is unclear what constitutes in situ surface hardening.  Since it does not have a recognized meaning in this art, and is not defined by the specification, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 11, lines 8-9, and claim 18, lines 11-12, the phrase “a planet pinion gear in contact with the hardened exterior surface of each post” renders the claims indefinite because it is unclear how a single planet pinion gear can be associated with multiple carrier posts.  It appears the claim should recite --a respective planet pinion gear in contact with the hardened exterior surface of each post--.  
Regarding claim 18, lines 9-10, the phrase “a top of the planetary gear carrier” renders the claim indefinite because it is unclear which direction is being referred to since “top” may change directions depending on the position of the gear set with regard to the user. It appears applicant should use wording such as “radially outwardly”, “axially away from an input side of the gear set”, “axially toward an output side of the gear set”, etc. (i.e., directions which do not change based on orientation of the gear set), to clarify the direction being recited in the claims.
Regarding claims 9 and 24, the phrase “wherein the planetary gear carrier overhangs the planet pinion gears” render the claims indefinite because it is unclear what constitutes a carrier “overhanging” planet gears.  Since it does not have a recognized meaning in this art, and is not defined by the specification, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 12-17 and 19-26 are also rejected as being dependent upon a rejected base claim.

112(D)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 12, and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claims 2, 12, and 19, the phrase “a bearing system within each planet pinion gear, wherein the bearing system is in contact with the hardened exterior surface of the post” is not in proper dependent form since it fails to include all the limitations of claims 1, 11, and 18, respectively, upon which claims 2, 12, and 19 respectively depend.  Each of claims 1, 11, and 18, as best understood, requires each planet pinion be in contact with the respective post surface.  Each of claims 2, 12, and 19 requires a bearing system between each planet pinion gear and the respective post surface, and as such claims 2, 12, and 19 are not properly dependent.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith, U.S. Patent 6,702,070.
Regarding claim 1, as best understood, Smith discloses a planetary gear system for a rotorcraft comprising: 
a planetary gear carrier of a main rotor gearbox having three or more posts extending from the planetary gear carrier (e.g., see fig. 3), each post having a hardened exterior surface (e.g., see abstract), wherein the planetary gear carrier is flexible (all metals are flexible; also, “flexibility” is a relative term, particularly since virtually anything will flex if enough pressure is applied to it, Fredman v. Harris-Hub Co., Inc. (DC NIII) 163 USPQ 397); and  
a respective planet pinion gear of each post in contact with the hardened exterior surface of each post (e.g., see abstract).  
Note, the limitations “for a rotorcraft” and “of a main rotor gearbox” have not been given patentable weight since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex Parte Masham, 2 USPQ F.2d 1647 (1987).
Regarding claim 2, as best understood, Smith discloses a bearing system within each planet pinion gear, wherein the bearing system is in contact with the hardened exterior surface of the post (e.g., see fig. 3).  
Regarding claim 3, as best understood, Smith discloses the hardened exterior surface of each post is hardened in situ (e.g., see abstract).  
Regarding claim 4, Smith discloses the hardened exterior surface of each post is hardened by tempering and quenching, carbonization, nitriding, or local hardening (e.g., see abstract).  
Regarding claim 5, Smith discloses the hardened exterior surface of each post comprises a hardening coating disposed on the post or a hardening material implanted into the post (e.g., see abstract).  
Regarding claim 6, Smith discloses the planetary gear carrier comprises a single piece planetary gear carrier (e.g., carrier plate 88, fig. 3) and the posts are integral with the single piece planetary gear carrier (e.g., pins 82 welded to 88, fig. 3 and col. 6, lines 59-60).  
Regarding claim 7, Smith discloses: 
a planetary sun gear disposed between and engaging the planet pinion gears (e.g., 38, fig. 3); and 
a bull gear connected to the planetary sun gear (e.g., 26, fig. 3).  
Regarding claim 9, as best understood, Smith discloses the planetary gear carrier overhangs the planet pinion gears (e.g., see fig. 3).  
Regarding claim 10, Smith discloses the hardened exterior surface of each post reduces wear on the respective post caused by the planet pinion gears or any component thereof (e.g., see abstract).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-26 are rejected under 35 U.S.C. 103 as being unpatentable over Goi et al., U.S. Patent 6,042,499, in view of Hirakawa et al., U.S. Patent 6,562,151.
Regarding claim 1, 7, 11, and 18, as best understood, Goi et al. discloses a rotorcraft, comprising: 
a fuselage; 
one or more engines disposed within the fuselage (e.g., see figs. 8 and 9); and 
a main rotor gearbox disposed within the fuselage and coupling the one or more engines to a rotor mast of the rotorcraft, wherein the main rotor gearbox contains a planetary gear system (e.g., see figs. 8 and 9) comprising: 
a planetary gear carrier of the main rotor gearbox having three or more posts extending from the planetary gear carrier, wherein the planetary gear carrier is flexible (all metals are flexible; also, “flexibility” is a relative term, particularly since virtually anything will flex if enough pressure is applied to it, Fredman v. Harris-Hub Co., Inc. (DC NIII) 163 USPQ 397), each post having an exterior surface (e.g., see planet gear set 43, figs. 8 and 9), and a gear disposed in a top of the planetary gear carrier engaging the rotor mast or other torque-carrying component (e.g., 29, fig. 8), 
a planet pinon gear in contact with the hardened exterior surface of each post (e.g., see planet gear set 43, figs. 8 and 9), 
a planetary sun gear disposed within the main rotor gearbox between and engaging the planet pinion gears (e.g., see planet gear set 43, figs. 8 and 9), and 
a bull gear disposed within the main rotor gearbox, engaging the planetary sun gear, and coupled to the one or more engines (e.g., 74, fig. 9).  
Goi et al. does not disclose each post having a hardened exterior surface.
Hirakawa et al. discloses a post for a carrier having a hardened exterior surface (e.g., see abstract).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to treat the posts of Goi et al. with the hardening process disclosed by Hirakawa et al., in order provide a shaft which is excellent in rolling fatigue resistance, as taught by Hirakawa et al. (col. 2, lines 1-2).
Regarding claims 2, 12, and 19, as best understood, Goi et al., as modified, discloses a bearing system within each planet pinion gear, wherein the bearing system is in contact with the hardened exterior surface of each post (e.g., see planet gear set 43, figs. 8 and 9).  
Regarding claims 3, 13, and 20, as best understood, Goi et al., as modified, discloses the hardened exterior surface of each post is hardened in situ (see Hirakawa et al.: e.g., abstract).  
Regarding claims 4, 14, and 21, Goi et al., as modified, discloses the hardened exterior surface of each post is hardened by tempering and quenching, carbonization, nitriding, or local hardening (see Hirakawa et al.: e.g., abstract).  
Regarding claims 5, 15, and 22, Goi et al., as modified, discloses the hardened exterior surface of each post comprises a hardening coating disposed on each post or a hardening material implanted into each post.  
Regarding claims 6, 16, and 23, Goi et al., as modified, discloses the planetary gear carrier comprises a single piece planetary gear carrier and the posts are integral with the single piece planetary gear carrier (e.g., see planet gear set 43, figs. 8 and 9).  
Regarding claims 9 and 24, as best understood, Goi et al., as modified, discloses the planetary gear overhangs the planet pinion gears (e.g., see planet gear set 43, figs. 8 and 9).  
Regarding claims 10, 17, and 25, Goi et al., as modified, discloses the hardened exterior surface of each post reduces wear on the respective post caused by the planet pinion gears or any component thereof (see Hirakawa et al.: e.g., abstract).  
Regarding claim 26, Goi et al., as modified, discloses coupling to the one or more engines to the main rotor gearbox (e.g., see speed change mechanism 27, fig. 9).  

Response to Arguments
Applicant's arguments filed 1/5/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that the disclosure at paragraph 29 says that the planet pinion bearing may exist (Applicant’s Response, pg. 6), the examiner agrees.  It is noted that the drawings do not show an embodiment of the invention where the planet pinions contact the pinion shafts, nor is there detailed disclosure of such an embodiment.
In response to applicant’s argument that the artisan skilled in the metallurgical arts will understand the manner in which the surfaces of the posts are hardened (Applicant’s Response, pg. 7), the examiner respectfully disagrees.  On pg. 7 of Applicant’s Response, the applicant explains case hardening, or hardening, as is known in the art.  However, the specification does not clarify what hardening in situ includes within the scope of the claims.
In response to applicant’s argument that paragraph 29 of the specification clearly states that "[e]ach planet pinion gear 212 may include a bearing system", and thus, the skilled artisan will understand that the pinion gear may be in direct contact with the hardened surface of the post or may also include a bearing system (Applicant’s Response, pg. 7), the examiner agrees that the specification provides disclosure for an embodiment wherein the planet pinions contact the pinion shafts, and another embodiment wherein there is a bearing between each planet pinion and its respective pinion shaft.  However, the specification does not disclose how it is possible that a bearing is located between the pinion gear and its shaft and the pinion gear also be in contact with its shaft.  The recitation in claims 2, 12, and 19 require that there be a bearing within each pinion gear, but the recitation in claims 1, 11, and 18 require that each pinion gear be in contact with each post.  As such, claims 2, 12, and 19 are not properly dependent upon claims 1, 11, and 18, respectively, because they do not include all the limitations of claims 1, 11, and 18, respectively.  That is, they do not include the limitation that each pinion is in contact with the surface of the respective post because there is a bearing between each planet pinion and the respective post which would prevent contact of the pinion with the post.
In response to applicant’s argument that the claims as amended are directed to a planetary gear carrier of a main rotor gearbox, which is not taught by Smith (Applicant’s Response, pg. 7), the examiner respectfully disagrees.  Claim 1 is directed toward a planetary gear system.  The main rotor gearbox is recited only as a use of the planetary gear system (applied to a gearbox of a rotor), and is not positively recited. The limitation has not been given patentable weight since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex Parte Masham, 2 USPQ F.2d 1647 (1987).
In response to applicant’s argument that Hirakawa et al. merely teaches the hardening of the surface of a radial needle roller bearing, not a post of a planetary gear system (Applicant’s Response, pg.), the examiner respectfully disagrees.  The rolling shaft of the radial needle roller bearing is within the carrier system, and therefore within the planetary gear system.  Further, the examiner did not exchange the bearing post with a surface hardened by Hirakawa et al. for the planet post of Goi et al. in the rejection under 35 U.S.C. 103 above.  Instead, the examiner said it would have been obvious to a person in the art to use the surface hardening process taught by Hirakawa et al. on the surface of the planet posts of Goi et al.  Using a known surface hardening process for a shaft which rotates relative to another element to harden the surface of a different shaft within the same gear system would have been well within the skill of a person in the art.
In response to applicant’s argument that nothing in the combination of art cited teaches that the planetary gear carrier maintains its flexibility while only a portion of the posts, namely, the exterior surface of the posts is hardened (Applicant’s Response, pg. 8), the examiner respectfully disagrees.  First, all metal is flexible, and therefore every carrier made of metal is flexible.  Second, the examiner made an obviousness rejection to harden the surface of the planet posts of Goi et al. using a surface hardening process taught by Hirakawa et al.  As such, the surface of the planet posts of Goi et al. would be more hardened than the other elements of the carrier.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN D BISHOP whose telephone number is (571)270-3713.  The examiner can normally be reached on Monday through Friday, 7am - 5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Erin D Bishop/Primary Examiner, Art Unit 3619